Order                                                                     Michigan Supreme Court
                                                                                Lansing, Michigan

  April 9, 2010                                                                         Marilyn Kelly,
                                                                                            Chief Justice

  139541-2 & (56)                                                                 Michael F. Cavanagh
  139544-5                                                                        Elizabeth A. Weaver
                                                                                   Maura D. Corrigan
                                                                                  Robert P. Young, Jr.
                                                                                  Stephen J. Markman
                                                                                  Diane M. Hathaway,
  GREAT WOLF LODGE OF TRAVERSE                                                                   Justices
  CITY, LLC,
             Plaintiff-Appellee,
  v                                                     SC: 139541-2
                                                        COA: 281398, 281404
                                                        Ingham CC: 06-001484-AA
  MICHIGAN PUBLIC SERVICE COMMISSION,                   MPSC U-14593
           Defendant-Appellant,
  and
  CHERRYLAND ELECTRIC COOPERATIVE,
             Defendant-Appellee.
  _________________________________________/
  GREAT WOLF LODGE OF TRAVERSE
  CITY, LLC,
             Plaintiff-Appellee,
  v                                                     SC: 139544-5
                                                        COA: 281398, 281404
                                                        Ingham CC: 06-001484-AA
  MICHIGAN PUBLIC SERVICE COMMISSION,                   MPSC U-14593
           Defendant-Appellee,
  and
  CHERRYLAND ELECTRIC COOPERATIVE,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the applications for leave to appeal the July 14, 2009
  judgment of the Court of Appeals are considered, and they are GRANTED. The parties
  shall include among the issues to be briefed: (1) whether Cherryland Electric
  Cooperative is entitled to provide any component of electric service to Great Wolf Lodge
  of Traverse City or its buildings and facilities, (2) whether the Michigan Public Service
                                                                                                              2

Commission must impose interest on the refund it ordered Cherryland Electric
Cooperative to pay, and (3) whether the Michigan Public Service Commission must levy
a fine, under MCL 460.558, on Cherryland Electric Cooperative.

      The motion of Michigan Electric Cooperative Association for leave to file a brief
amicus curiae is GRANTED. The Association of Businesses Advocating Tariff Equity
and the Electric Consumers Resource Council are invited to file briefs amicus curiae.
Other persons or groups interested in the determination of the issues presented in this
case may move the Court for permission to file briefs amicus curiae.




                        I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        April 9, 2010                       _________________________________________
       y0406                                                                Clerk